Title: From John Adams to Timothy Pickering, 13 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 13th 1799.

I have received your favor of the 6th. and considered the copy of instructions to Mrs. King, which have been examined and unanimously approved by the heads of departments. I am very well satisfied with them on the whole though, I wish that in the tenth article, you would introduce another idea in corroboration. As a principal mean of annoying a maratime commercial ennemy would be our privateers—so our strongest motive and fullest justification for useing it would be that our extensive commerce, spreading and branching all over the seas is more exposed than that of any other nations to depredations both of pirates and maratime powers.
I pray you to send a copy of these instructions to Mr. Adams at Berlin, and give him fresh instructions to agree with Prussia and Sweeden both in this instruction relative to the article of contraband of war or to agree to the old article of commerce contraband in our former treaties with those powers. I am determined to make no father difficulty with either of these powers about the article of contraband, provided they will agree to the old one.
As I presume you have a copy of your draught of instructions to Mr. King I shall keep the one you inclosed to me.
I have the honor to be your very humble sevt.
